FILE
                                                                                                     COIRT
                                                                                                               r APPEALS
                                                                                                           DIVISION II
                                                                                                   2061
                                                                                                          rUG2G   VII: 36
    IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                             DIVISION II

In re the Marriage of:                                                    No. 43660 - -II
                                                                                     4
                                                                          consolidated with

TERESA GERETTE HARKENRIDER,                                               No. 44504 - -II
                                                                                    2


                               Respondent,


            and                                                    UNPUBLISHED OPINION


CHRISTOPHER ALAN WODJA,


                               Appellant.


          MELNICK, J. —    Christopher A. Wodja appeals the entry of several orders filed in this

     dissolution
post -             proceeding.    We hold that the trial court did not abuse its discretion in entering

these   post- decree orders.   We affirm and grant Teresa Harkenrider' s request for attorney fees on

appeal.



                                                  FACTS


          Wodja and Harkenrider were married in 2004 and had two children before they divorced

in December 2011.       After a four -
                                     week trial in which more than 30 witnesses testified, the trial


court granted Harkenrider primary residential custody of the children and denied Wodja all

residential time until he completed one year of psychotherapy and an anger management course.

          On December 16, 2011, the court entered findings of fact supporting the dissolution and

the parenting plan. These findings stated that it was in the children' s best interest that the court

retain    exclusive   continuing jurisdiction    over   the   parties.    The court then cited Wodja' s


intransigence throughout the case, including a misleading phone call to police about his family

and a frivolous contempt motion, and added that he increased the cost of litigation by lying about

Harkenrider' s    alcohol consumption.      This intransigence   offset   any   award of   attorney fees based
43660 -4 -II / 44504 -2 -II



on need and       ability to pay.      The court rejected a finding that Harkenrider was alcohol dependent

but, because she had occasionally consumed alcohol to excess, required her to undergo random

urinalysis testing once or twice monthly until the anticipated April 27, 2012 review hearing.

         With regard to Wodja' s need for treatment, the court found as follows:

                 Dr. Whitehill, who was called as [ Wodja' s] witness, does not recommend
          Wodja' s] contact with the children until it can be determined that [ Wodja] can
         correct his parental deficiencies which are difficult Axis II disorders and traits.
         Entire sections of [Wodja' s] psychological testing were invalid due to [ Wodja' s]
          defensiveness and attempts to portray himself in a [ positive] light. Therefore, the
          court    finds that [   Wodj a] will have no visits, residential, or contact with the
          children pending further order of the Court as specifically set forth in the
          Parenting Plan.
                      Wodja] failed to disclose numerous criminal incidents to both Dr. Judd
          and Dr. Whitehill which were arguably of a sexual nature, which were not taken
          into               in the preparation of either expert' s reports. Both experts
                  consideration

          testified to [ Wodja' s] minimalization of incidents related to allegations of

          attempted rape, assault, kidnapping, and drugging of women.
                      The    Court     finds    Dr. Whitehill       persuasive   with   respect   to   most   of
           Wodja' s] disorders         and        The court also finds that it is more likely
                                               conditions.

          than not that [ Wodja] has a sexual deviancy[.]

Clerk' s Papers ( CP) ( 43660 -4 -II)            at   26.    The court entered this finding regarding Wodja' s

credibility:


          The court finds that the testimony of [Wodja] was not credible in many respects.
          It is   a   manifestation      of [   Wodja' s]    disorders that he cannot accept rules and
          requirements              The way that [ Wodja' s] mind perverts reality and his
                              of others.

          pathological lying, mostly in failed attempts to place himself in the best light, was
          evident throughout the trial and his actions during litigation.

CP ( 43660 -4 -II) at 27.


          Wodja made handwritten changes to the court' s initial findings, which resulted in the

 entry   of corrected       findings   and an award of       attorney fees to Harkenrider.    Wodj a did not appeal

 any of the dissolution orders, including the parenting plan.




                                                                2
43660 -4 -II / 44504 -2 -II



        In February 2012, the trial court entered an order setting forth the parameters for

selecting Wodja'    s   psychotherapist         and   the   prerequisites    for his treatment.            The order also


provided that



        any treatment    provider     for [ Wodj a]     shall   be   provided ...    expert reports, guardian

        ad litem information, criminal records related to [ Wodja' s] history, Department of
        Health records, and declarations of individuals setting forth allegations of abuse,
        sexual   deviance,       and other evidence provided to the court as a basis for
        restrictions [ on     Wodja' s    contact with      Harkenrider     and     the   children].   This must

        occur prior to commencement of any treatment for it to be acceptable to the
        Court.


CP ( 43660 -4 -II) at 32.


         On March 16, the trial court entered an order finding that Wodja had intentionally

misrepresented material facts to the court with regard to his alleged treatment with one provider.

 This misrepresentation is perjurious and warrants specific note in the file, and [ is] part of a

repeated   pattern of   behavior     on   the   part of [ Wodja]."        CP ( 43660 -4 -II)    at   47.   That order also


dismissed an anger management provider whom Wodja had consulted without providing the

required background information, appointed a .different provider, and awarded attorney fees to

Harkenrider for Wodja' s intransigence.               The court denied Wodja' s motion for reconsideration


and awarded additional fees to Harkenrider.

         At the April 27 review hearing, Harkenrider informed the court that Wodja had obtained

show cause orders from three court commissioners in an attempt, to bring contempt motions

against her. Consequently, the court entered an order intended to alert other judicial officers that,

pursuant to its findings of fact and conclusions of law entered on December 16, 2011, the trial

judge retained exclusive jurisdiction to hear all future matters concerning this case and family.

         During the same April hearing, the trial court reviewed the issue of Harkenrider' s

 ongoing   requirement      to   submit   to   random urinalysis       testing. The court relieved Harkenrider of

                                                                3
43660 - -II / 44504 - -1I
      4             2




that obligation after finding that she did not inappropriately miss any tests and that her absences

were related to the fact that she was scheduled for urinalysis testing at another facility. The court

then   ruled      that Paula   van    Pul   and   Bill Kohlmeyer           would   be counseling Wodja.        On May 11,

2012, the court entered an order clarifying that van Pul could address domestic violence issues

raised in an earlier evaluation and stating that a new anger management provider was necessary

due to Kohlmeyer' s withdrawal.


             On June 8, 2012, the trial court heard Wodja' s motion for reconsideration of its April 27

order.       The court refused to consider the new materials that Wodja filed the day before the

hearing. The court denied Wodja' s motion for reconsideration, found that the motion was made

in bad faith, and awarded Harkenrider $2, 500 in attorney fees.

             On June 15, 2012, the trial court heard argument on Wodja' s motion for clarification of

the dissolution decree so that it would include the vehicle identification number ( VIN) of a car

that had      been    awarded   to    him. Harkenrider argued that the motion was unnecessary and part of


Wodja' s      constant efforts       to harass her.     She stated that Wodja did not need the VIN to obtain title


but that she would have signed a proposed order disclosing the VIN. She added:

             all of the fees we have requested up until now have been related to intransigence
             and the fact that [ Wodja] does everything within his power to make this matter
             more difficult than it already is.

Report       of   Proceedings ( RP) ( June 15, 2012)            at   35.    The trial court issued an order designating

Wodj a as the title owner of the vehicle and awarding Harkenrider $500 in attorney fees.
             At the                         the trial                        its ruling   on   Harkenrider'   s"   Motion and
                       same    hearing,                 court   reserved




Declaration for                        Vexatious Litigation/ Restraints /Sanctions &              Fees."   CP ( 43660 -4 -I1)
                       Finding    of




 at   293.    Harkenrider stated in an accompanying memorandum that Wodja' s abuse of the court

process had cost her more than $16, 000 in attorney fees since entry of the dissolution decree.
                                                                     4
43660 - -II / 44504 - -II
      4             2




         On June 21, 2012, the trial court issued an order concluding that Wodja had engaged in

vexatious    litigation.    The order included extensive findings of fact and required Wodja to seek


leave of the court before submitting any new pro se filings other than those seeking modification

of   the parenting   plan.     The order also barred Wodja from filing future pleadings concerning

Harkenrider' s alleged issues with alcohol or drugs based on events that preceded the April 27

order.   Finally,   the    order   imposed   an additional $   2, 000 in attorney fees against Wodj a for bad

faith not previously sanctioned.

         On June 22, 2012, the court entered an order appointing Diane Shepard to serve as

Wodj a' s anger management provider. On August 3, 2012, Wodj a brought a motion for visitation
in   which   he   argued    that he had      complied with     all   court- ordered   requirements.   Harkenrider


opposed the motion, and on September 12, 2012, the trial court entered an order finding that

there had not yet been a substantial change of circumstances that gave the court adequate cause

to modify the parenting        plan.   The order reasserted that the court would retain jurisdiction over

the children and the parties until the children were emancipated.


         On October 12, the         court   denied Wodja'   s motion    for   reconsideration.   On November 29,


the court sent the parties a letter stating that a November 30 hearing on Wodja' s motion to

reinstate an earlier hearing on his motion for reconsideration would be stricken and that the

court' s orders of September 12 and October 12 were the final orders in the matter.

         Wodja     now appeals several of       these post- decree    orders.
43660 -4 -II / 44504 -2 -II



                                                            ANALYSIS


I.       STANDARD OF REVIEW


         We begin our review by observing that trial court decisions in dissolution proceedings

will seldom     be   changed on appeal.           In   re   Marriage of Booth ( Griffin), 114 Wash. 2d 772, 776, 791
P.2d 519 ( 1990); In         re    Parentage of Jannot, 110 Wn.                  App.    16, 21,   37 P.3d 1265 ( 2002),


affirmed,     149 Wash. 2d 123, 65 P.3d 664 ( 2003).                 The spouse who challenges such decisions bears


the   heavy   burden     of   showing     a manifest abuse           of    discretion..   In re Marriage of Landry, 103
Wash. 2d 807, 809, 699 P.2d 214 ( 1985).                       We will affirm the trial court' s decision unless no


reasonable judge would have reached the same conclusion. Landry, 103 Wash. 2d at 809 -10.

II.       ORDER ELIMINATING URINALYSIS TESTING


          Wodja challenges the trial court' s April 27 decision terminating the requirement that

                                                                           1
Harkenrider      submit       to   random       urinalysis      testing.       Harkenrider requested termination after


explaining that she had passed all testing and had missed two tests in Washington only because
she had moved to Massachusetts and had forgotten to inform the Washington testing facility.

 She also explained that one sample tested as diluted because it was taken late in the day after she

had   consumed       large    quantities    of water        and   caffeine.      Harkenrider argued that there was no


 evidence that she had abused alcohol in any way and that Wodja' s arguments to the contrary

 were outrageous.        After Wodja insisted that Harkenrider was an alcoholic who needed further

 testing, the court found that she had relieved the court of its concerns about her alcohol use and
 that she was no longer required to take random urinalysis tests.




 1 Wodja' s timely appeal of the denial of his motion to reconsider the April 27 order brings the
 order   itself before   us   for   review.     RAP 2. 4( c);      2A K. TEGLAND, WASHINGTON PRACTICE: RULES
 PRACTICE, RAP 2. 4,          at    215 ( 7th    ed.   2011).     Consequently, we reject Harkenrider' s procedural
 challenge to this aspect of Wodja' s appeal.
                                                                    6
43660 -4 -II / 44504 -2 -II



           Wodja now argues that the trial court ignored declarations from experts who maintained

that additional urinalysis testing was in order. The trial court did not consider these declarations

because they constituted new evidence that was filed with Wodja' s reply brief the day before the

reconsideration hearing. Two of the declarations were based on selective information that Wodja

had    provided, with       the third   describing      standard urinalysis        testing   procedures.   We see no abuse


of   discretion in the trial       court' s   decision. See CR 59( c)       (   court may permit reply affidavits).


           Wodj a also argues that this decision and the others under challenge show that the trial

court     was biased      against    him.     A court is biased against a person' s case if it has a preconceived

adverse opinion with reference to the case, without just grounds or before sufficient knowledge.

In   re   Borchert, 57 Wash. 2d 719, 722, 359 P.2d 789 ( 1961).                           We presume that the trial court


performed        its functions      without    bias   or prejudice.    In   re    Welfare of R. S. G.,   174 Wash. App. 410,

430, 299 P.3d 26 ( 2013).              The fact that the trial judge ruled adversely does not demonstrate

prejudice.        See In   re   Pers. Restraint of Davis, 152 Wash. 2d 647, 692, 101 P.3d 1 ( 2004) ( judicial


rulings     alone almost never constitute             showing   of    bias); Rhinehart        v.   The Seattle Times Co., 51


Wn.       App.   561, 579 -80, 754 P.2d 1243 ( 1998) ( judge' s prior adverse rulings did not demonstrate


necessary        prejudice   for    recusal of   judge). We see no evidence of bias or prejudice on the record


before us.


III.        ORDER CLARIFYING TREATMENT


            The trial court' s order of May 11, 2012, clarified the type of domestic violence treatment

that Wodj a needed and described the procedures for selecting a new anger management provider

 after    the   previous provider' s withdrawal. -         Wodja does not address this order in his opening brief

 and argues for the first time in his reply brief that he is actually challenging the court' s earlier

 dismissal       of   a different   anger management counselor.                 We do not address arguments raised for

                                                                 7
43660 - -II / 44504 -2 -II.
      4




the first time in a reply brief, particularly when they lack any citation to pertinent authority.

Cowiche Canyon Conservancy v. Bosely, 118 Wash. 2d 801, 809, 828 P.2d 549 ( 1992).

IV.      ATTORNEY FEE AWARDS


         Wodja challenges the court' s awards of attorney fees to Harkenrider on June 8, 2012, and

June 15, 2012.         He argues that the awards were erroneously made without a showing of

Harkenrider' s need or his ability to pay.

         We    review an award of          attorney fees for      abuse of   discretion.    Bay v. Jensen, 147 Wn.

App.    641, 659, 196 P.3d 753 ( 2008).          When determining whether to award attorney fees, the trial

court generally must balance the needs of.the spouse requesting them against the ability of the

other spouse     to pay.   In re Marriage of Crosetto, 82 Wash. App. 545, 563, 918 P.2d 954 ( 1996).

The court also may consider the extent to which one party' s intransigence has caused the other

party to incur     additional     legal   services.      In re Marriage of Foley, 84 Wash. App. 839, 846, 930
P.2d 929 ( 1997).     Intransigent conduct includes obstructionist behavior, repetitive or unnecessary

motions, and attempts       to    make    the proceeding unduly difficult        with   increased legal     costs.   In re


Marriage of Greenlee, 65 Wn.                App.      703, 708, 829 P.2d 1120 ( 1992).              If intransigence is


established,    the   financial   resources of     the   spouse   seeking fees   are   irrelevant.    In re Marriage of

Morrow, 53 Wash. App. 579, 590, 770 P.2d 197 ( 1989).

          On June 8, the court heard argument on Wodja' s motion for reconsideration of its April

27    order.   After Harkenrider objected to the new materials that Wodj a had filed, the court ruled

that it would consider only the materials before it on April 27, together with the arguments and

information in Wodja' s         motion     for   reconsideration and    his reply brief. Wodja then complained


that Harkenrider had interfered with his choice of a treatment provider and that she had

 substance abuse problems. Harkenrider' s attorney responded:
                                                              8
43660 -4 -II / 44504 -2 -II



                This motion was not properly brought before the Court on any legitimate
        legal    factual basis. This is the fourth such motion filed by Mr. Wodja which
                or

        follows this pattern. He has repeatedly attempted to shift the focus of the Court to
        issues kind of as a diversionary tactic to get the focus off of him.

                   He should be required to pay attorney' s fees and costs in the amount of
          2, 500   related to this action. There should be a finding that he intentionally did

        not confirm his motions in order to file additional materials which eventually the
        Court did not consider, but it did substantially delay hearing in this matter and
        exorbitantly increased the cost.
               And although the Court is not considering the post -filed pleadings, I have
        to point out that, because of the materials that Mr. Wodja filed, Ms. Harkenrider
        was placed in the position of either remaining silent, which would no doubt be
         interpreted as some sort of consent or agreement with what was filed, or to
         attempt to set the record straight. That took a great deal of time and effort.
                   It   never should        have happened.           New pleadings are never to be filed on
         reconsideration,          but   she was caught        in            22.
                                                                     a catch -         And so her attorney' s fees,
         once again, have gone through the roof. Although prior orders for fees have been
         granted, none have been paid, and she is the one who pays the price each time
         these matters are delayed and have to come before the Court again.

RP ( June 8, 2012) at 29 -31.


         The trial court agreed and entered an order denying reconsideration and requiring Wodj a

to pay $2, 500 in attorney fees. The order stated in part as follows:

         There     was       no   proper   basis for    reconsideration          of   this   matter.   The Court was

         satisfied and remains satisfied that Ms. Harkenrider is properly relieved of any
         ongoing requirement for UAs. The Court finds that Mr. Wodja' s motion was not
         brought in good faith.... The supplemental pleadings filed by Mr. Wodja were
         not procedurally or substantively proper.

CP ( 43660 -4 -II)      at   323 -25.     We see no abuse of discretion in the trial court' s decision to award


Harkenrider attorney fees based on' Wodja' s bad faith and intransigence in filing this motion.

         On June         15,      the parties again appeared before the court on Wodja' s motion for

clarification of     the decree.         Wodja argued that the decree needed to include the VIN of a vehicle


he had been      awarded so         that   he   could assume         title.    Harkenrider argued that the VIN was not


                                                             if it            the matter             have been              by
necessary    to transfer title           and   that   even           was,                    could               resolved        a
43660 -4 -II / 44504 -2 -II



proposed order without a             hearing. She argued that the current motion was one more example of

Wodja' s vexatious litigation.


                  As we stand here today, there are two more notes for motion calendar that
        he has filed for next week. There was no need for this motion. We didn' t have a
        choice but to reply. If I would have received a proposed order, assuming all it did
        was add a VIN number, it could have quite easily been signed, but it' s not my job
        to create an order for him, and we know that it would have been opposed had I
        created an order for him.


RP ( June 15, 2012)       at   5.   At the end of the hearing, Harkenrider requested attorney fees:

                  This    was       a   completely unnecessary           motion.      Had Mr. Wodja proposed
        such an order, even without                 filing   a motion,   it   would   have been   signed.   Had he
        filed a proposed order as required by local rule along with his motion, this could
        have been        avoided.       He misrepresented the facts about what is necessary to
        transfer the title.          Ms. Harkenrider showed what she did, and that her response
        was unnecessary and it does warrant an award of attorney fees.

RP ( June 15, 2012) at 33 -34. The court awarded Harkenrider $500 in attorney fees.

         Wodj a now complains that the court did not explain the basis for its award, but the record

makes   that    basis   clear.       We see no abuse of discretion in the trial court' s decision to award


Harkenrider $500 in attorney fees following the June 15 hearing.

V.       VEXATIOUS LITIGATION ORDER


         On June 21, 2012, the court entered findings of fact, conclusions of law, and an order


regarding Wodja'        s vexatious       litigation.        Wodja now argues that the court' s findings were not


supported by substantial evidence.

         We review a trial court' s order limiting a party' s access to the court for an abuse of

discretion.     Bay,    147 Wn.         App.   at   657.     A trial court has the power to provide for the orderly

conduct of proceedings              before it. RCW 2. 28. 010( 3).            A court may enjoin a party from engaging

in litigation    upon a "`          specific and detailed showing of a pattern of abusive and frivolous

litigation. '    Yurtis   v.   Phipps, 143 Wash. App. 680, 693, 181 P.3d 849 ( 2008) ( quoting Whatcom

                                                                  10
43660 -4 -II / 44504 -2 -II




County   v.   Kane, 31 Wn.           App.   250, 253, 640 P.2d 1075 ( 1981)).                 Proof of mere litigiousness is


insufficient to     warrant         limiting   a   party'   s   access     to the   court.    Yurtis, 143 Wash. App. at 693.

Although trial courts may place reasonable restrictions on litigants who abuse the judicial

process, courts must be careful not to issue a more comprehensive injunction than necessary.

Yurtis, 143 Wn.      App.      at   693.    We review a trial court' s findings of fact for substantial evidence.


In re Marriage ofSkarbek, 100 Wash. App. 444, 447, 997 P.2d 447 ( 2000).

         The court found that Wodja' s intent in filing untimely, unresponsive, and unfounded

pleadings     was   to   create expense        for Harkenrider             and constituted     harassment.             Support for this


finding included Wodja' s actions in changing court orders in a manner that required their re-

drafting and re- presentment; obtaining a treatment provider without court authorization and

without disclosing the appropriate background materials; pursuing contempt orders .before the

commissioner' s court despite knowing that the trial court had retained jurisdiction over all

matters for this family; offering ex parte communication to the court and improperly providing

parts    of   e -mails    from         Harkenrider'     s       attorney     to    third   parties      and      the    court;   seeking


reconsideration of the March 16 order without providing new information or any legal basis for

reconsideration; seeking CR 11 sanctions against Harkenrider; failing to consolidate a renoted

motion for reconsideration with the already existing April 27 review hearing, resulting in a

separate hearing on April 20; responding to Harkenrider' s pleadings concerning the April 27

hearing with numerous false hearsay statements; seeking reconsideration of specific findings
made on April 27 with no proper factual basis; creating confusion over the type of treatment

 required; proposing a treatment provider to which Harkenrider had agreed without circulating an

 agreed order; and noting a motion on June 15 for inclusion of a VIN number without submitting

 an agreed order.        The   court also      found that Wodja had               not   paid any   of   the $   5, 870 in attorney fees
                                                                     11
43660 -4 -I1 / 44504 -2 -II




previously assessed against him; this assessment " has not been effective as a sanction to the bad

faith   conduct of   Mr. Wodja."    CP ( 43660 -4 -II) at 392.


          In its   conclusions of   law, the trial   court   imposed    an additional $   2,000 in attorney fees

against Wodj a and ordered him to seek leave before filing any new pro se motions other than a

motion to modify the parenting plan. The court' s order barred Wodja from filing further motions

concerning Harkenrider' s alleged issues with alcohol and /or drugs based on history or events that

predated the April 27 order, and it prohibited him from engaging in ex parte contact with the

court or court staff.



          The record documents Wodja' s actions and provides ample support for the trial court' s

findings regarding his        vexatious   litigation.   The court restricted but did not completely enjoin

Wodja' s access to the courts, and we see no abuse of discretion in the restrictions it imposed.

See In   re   Marriage of Giordano, 57 Wn.         App.   74, 77, 787 P.2d 51 ( 1990) ( there is no unlimited


right of access to courts; all that is required is a reasonable opportunity to be heard).

VI.       ORDER APPOINTING ANGER MANAGEMENT COUNSELOR


          On June 22, 2012, the court issued an order appointing Diane Shepard as Wodja' s anger

management counselor.          Wodja challenges this order for the first time in his reply brief without

                                  We                                                   further.   Cowiche Canyon
citing any legal authority.            need not consider       this   claim of error




Conservancy, 118 Wash. 2d at 809.

VII.      ORDER ON MOTION FOR VISITATION


          On September 12, 2012, the trial court entered an order finding that there was no

 adequate cause and no substantial change in circumstances that warranted modifying the




                                                          12
43660 -4 -II / 44504 -2 -II




parenting   plan    to   allow   Wodja       visitation rights.        Wodja argues that this order is untenable and

constitutes an abuse of discretion.2

          One of Wodja' s objections to the order concerns the court' s explanation that it would

retain jurisdiction over the parties and their children until the children reached emancipation.


Wodja objects to this retention of jurisdiction for the first time, even though the trial court

included similar statements in the findings supporting the dissolution decree and its April 27

order. Wodja appears to argue that this retention of jurisdiction is improper because the children

now   live in Massachusetts.            Having made the initial custody determination, the Pierce County

Superior Court retains jurisdiction over further custody determinations in this case while Wodj a

continues    to   reside   in Washington.         RCW 26. 27. 211( 1)( b).        And, given the complex history of

this case, we see no abuse of discretion in the court' s decision to retain exclusive jurisdiction

over future custody proceedings. RCW 2. 28. 010( 3).

          As for the court' s substantive ruling, the parenting plan stated that the court would be

                                        to   modify due      to   a substantial   change     in   circumstances, "       i.e.,   an
willing to   review        a petition




improvement in [ Wodja' s] condition through progress in his treatment and behavior that would

allow a change       in the    no contact with      the   children provision     that   is the   result of   trial."   CP 5; see


RCW 26. 09. 260 (          setting forth requirements for major and minor modifications of parenting

plans);   RCW 26. 09. 270 ( explaining that petitioner must file affidavits establishing that adequate

 cause for modification exists to warrant hearing).




 2 Wodja also takes issue with a .declaration that Harkenrider' s attorney filed in response to his
 motion    for   visitation.     The trial court struck the improper legal argument from that declaration;
 we see no error and no cause to discharge the attorney from this case.
                                                                  13
43660 -4 -II / 44504 -2 -II




         In finding no change that would justify visitation between Wodja and his children, the

court first observed that many declarations Wodj a had offered were not relevant, either because

they were disclosed during trial or were the result of selective information Wodja had provided.
The court emphasized that its prior rulings were final with respect to past history and that it

would modify the parenting plan based only on substantial changes of circumstances occurring

since   the     final   order. "    Mr. Wodja' s continued attempts to change the court' s final rulings

                Ms. Harkenrider are seriously                misguided        and   further   evidence    of    Mr. Wodja' s
regarding


unhealthy personality traits              which give   the   court concern      for the   children."    CP ( 44504 -2 -II) at


97.


          The court then observed that the key evidence before it was provided by Diane Shepard

and   Paula     van     Pul, Wodja'   s   two treatment      providers.   Shepard reported that Wodja had learned


what was necessary to manage his anger and that it was up to him to appropriately apply what he
had learned. Paula van Pul reported that Wodja had been in counseling for four months and had

begun to      make progress.        Although she initially submitted a letter without any recommendation,

she   filed   a second      letter supporting     visitation.     The court' s review of van Pul' s progress notes


and   letters   revealed    that " the     changes   hoped for   are   just   now   beginning   to be   made."        CP ( 44504 -


2 -II) at 99.


          The court noted that it had observed very little change in Wodja' s ability to manage his

anger or change his focus about issues involving the children and proper parenting since entry of

the   final parenting       plan.   The court also noted that it would be extremely detrimental to attempt

reconciliation and a resumption of visitation only to have " prior behaviors, attitudes and actions

 again cause an interruption of the child -
                                          parent bond, because Mr. Wodj a was unable to sustain a

 change   to    sometimes     immutable personality           characteristics."      CP ( 44504 -2 -II)   at   100.     The court

                                                                 14
43660 -4 -II / 44504 - -II
                     2



concluded        that   Wodj a    had " just begun to indicate that he            can manage      his   anger.    The best the


court can discern from the evidence, from the relevant experts, and from the court record with

the   court' s    prior    rulings, [   is that] Mr. Wodja has at most a few weeks, if that, of making

appropriate choices           despite his     anger and self - focus."      CP ( 44504 -2 -II)   at   100.   Although Wodja


had   made " a         modicum        of progress,"    the court declined to enter a temporary order allowing

visitation. CP ( 44504 -2 -II) at 96. The court added that if Wodja' s progress continued, sufficient

to constitute a substantial change in circumstances, he should submit a petition to modify the


parenting plan and note the adequate cause hearing.

           We see no abuse of discretion in the trial court' s determination that there was not yet

adequate cause           to modify the parenting        plan and     to   allow   Wodja   visitation.    Nor do we see any

abuse of discretion in the October 12, 2012 order denying Wodja' s motion for reconsideration. 2

CP 148.      In seeking reconsideration, Wodja submitted another letter from van Pul in which she

recommended             limited   visitation   based   on    her   review   of the   court' s   decision.    2 CP 124.      The


court was not           bound    by   this   recommendation.        In re Marriage of Swanson, 88 Wash. App. 128,

 138, 944 P.2d 6 ( 1997) (           quoting McDaniels v. Carlson, 108 Wash. 2d 299, 312 -13, 738 P.2d 254

  1987)); In      re    Marriage      ofPilant,   42 Wn.     App.   173, 180, 709 P.2d 1241 ( 1985).            Finally, we see

no error in the court' s decision to strike a subsequent hearing on Wodja' s motion for

reconsideration after it had already denied reconsideration.

VIII.      ATTORNEY FEES ON APPEAL


           Harkenrider seeks an award of attorney fees based on Wodja' s filing of a frivolous

 appeal.     RAP 18. 9.        An appeal is frivolous if it presents no debatable issues on which reasonable


 minds might differ and is so totally devoid of merit that there is no reasonable possibility of

 reversal.       Reid    v.   Dalton, 124 Wn.         App.   113, 128, 100 P.3d 349 ( 2004) (           quoting Fay v. Nw.
                                                                    15
43660 -4 -II / 44504 -2 -II



Airlines, 115 Wash. 2d 194, 200 -01, 796 P.2d 412 ( 1990)).   Finding all of Wodja' s issues devoid of

merit, we award Harkenrider attorney fees under RAP 18. 9.

        We affirm and award Harkenrider attorney fees on appeal.

        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06.040, it is so ordered.




We concur:




                                                 16